Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee US 2019/0094456.
As for claim 1, Lee discloses a display device, comprising:
a display panel 10 having a lower polarizer (10c, Fig 2): a light source assembly 230 opposite the display panel (see Fig 2); a first spacer 930 disposed on a first side of the display panel near the light source assembly (930 is relatively near light source 230 and on the left side of the display shown in Fig 2), the first spacer being located between the display panel and the light source assembly (as shown in Fig 2); and
a second spacer (940, Fig 2) disposed on a second side of the display panel away from the light source assembly (on the right side of display 10 relatively away from 230), wherein the first spacer has a thickness which is different than that of the second spacer (see thickness differences in Fig 2) and the thickness of the first spacer 930 is greater than a thickness of the lower polarizer 10c.

As for claim 3, Lee discloses there is a gap between the first spacer and the lower polarizer (see gap between 930 and 10c, Fig 2).
As for claim 4, Lee discloses there is a gap between the second spacer and the lower polarizer (see gap between 940 and 10c).
As for claim 5, Lee further comprising an optical film 700, wherein the lower polarizer 10c is disposed between the thin film substrate 10b and the optical film 700 (as shown in Fig 2) and there is a gap between the optical film and the lower polarizer (spaced apart by a distance, see paragraph 0106).
As for claim 6, Lee discloses display device as claimed in claim 5, wherein the second spacer 940 is located between the thin film 10b substrate and the optical film 700.
As for claim 12, Lee further comprising a third spacer 800 disposed on a third side of the display panel, wherein the third side is adjacent to the first side and the second side (portion of side of display that connects the first to second side, see 800 spanning lengthwise along middle between 930 and 940), Fig 1 and 2).
As for claim 14, Lee discloses the display device as claimed in claim 12, wherein the thickness of the first spacer is different than that of the third spacer (see differences in thickness of 930 and 800, Fig 2).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mizumo (U.S. Patent 6,285,420).
Concerning claim 7, Lee fails to disclose the claimed configuration.  Mizumo et al. discloses wherein the second spacer (compare Fig. 1 and 2, see spacer under 31 on other side) is located between the lower polarizer (35b) and the optical film (7).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the polarizer configuration of Mizumo et al. in the apparatus of Choo to polarize the light and leave room for another element (34 here) to function properly (Fig. 2 of Mizumo et al.).

Claims 8-10, 13, rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ahn et al. (U.S. Pub. 2015/0338048). 

Regarding claim 9, Lee fails to disclose a curable resin as claimed.  Ahn et al. discloses the curable resin (para. 0055).  (Lee discloses the second spacer for the reasons above).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the curable resin of Ahn et al. for the spacer of Lee as a functional equivalent to make a sufficiently strong spacer of readily available materials.
Concerning claim 10, the embodiment of Figure 2 of Lee fails to teach the thickness of the first spacer is greater than that of the second spacer, and the second spacer comprises curable resin. In another embodiment Lee discloses a thickness of a first spacer 931 as thicker than that of a second spacer 940 (see Figure 5).  Anh et al. teaches a curable resin (para. 0055).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the embodiment of Lee having a thickness of a first spacer 931 as thicker than that of a second spacer 940 to provide an alternately arranged backlight unit that can achieve a desired light output and to use the curable resin of Ahn et al. for the spacer of Choo as a functional equivalent to make a sufficiently strong spacer of readily available materials. One would have been motivated to make these modifications to achieve a desired backlight structure with a suitable spacer material.
.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Anh et al. and Park (U.S. Patent 8,502,933).
Regarding claim 11, Lee and Anh et al. fails to disclose the plastic frame and spacer configuration as required in the claim.  Park discloses the second spacer comprising a plastic frame (column 4, line 40).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the plastic frame of Park in the apparatus of Lee and Anh et al. as a functional equivalent for a protective frame of relatively inexpensive material that can be made rigid to protect the inner elements of the apparatus.

Claim 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Lee.
As for claims 16 and 17, Lee teaches the first spacer having an optical density (paragraph 0126), but is silent to specifically teach the optical density within a range of .5 to 1.5 (claim 16) and .7 to 1.3 (claim 17).  In the event that the optical density of Lee is not within these ranges It would have been obvious for one having ordinary skill in the art modify and use a component with an optical density of between .5 to 1.5 and.7 to 1.3, respectively, to achieve a desired level of light output, since changing the size of a measurement of an aspect of an object involves only routine skill in the art.  See MPEP 
Concerning claim 18, Lee fails to disclose the thickness of the first spacer.  
Making the thickness of the first spacer in a range from 300 micrometers to 500 micrometers is considered to be an obvious variation.  Since the spacer is well known in the art, it would have been obvious to one of ordinary skill in the art at the time the application was filed to make the spacer the thickness required to make the display horizontal with different thicknesses of components, since changing the size only requires routine skill in the art.  See MPEP 2144.04.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Choi (U.S. Pub. 0213/0033660).
Regarding claim 19, Lee fails to disclose a light source with a flex board.  Choi discloses a light source assembly with a light source (240) and a flexible PCB (241, abstract) disposed on the light source (cover figure, abstract).  It would have been obvious to one ordinary skill in the art at the time the application was filed to use the configuration of Choi in the apparatus of Lee so that the PCB may be used to reduce hot spots in the apparatus (abstract of Choi). One would have been motivated to make this substitution to provide an improved circuit board type for supporting the light source in the device of Lee.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Huang (U.S. Pub. 2017/0336550).
Lee fails to disclose the shore hardness of the spacer.  Huang discloses a spacer (cover figure) with a shore hardness of 40-80 (60, para. 0023).  It would have been .

Response to Arguments
Applicant’s arguments filed 12/19/20 with respect to the newly added limitations of the lower polarizer and the thickness of the first polarizer being greater than a thickness of the lower polarizer are persuasive.  These amendments overcome the previous art rejection. However, upon further consideration, a new ground(s) of rejection is made in view of Lee US 2019/0094456.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited for relevant prior art that all teach having multiple spacers with differing thicknesses in a backlight device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875